Citation Nr: 1429675	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-08 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to December 1953.  The appellant is seeking to claim as the surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision dated in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Wichita, Kansas currently has original jurisdiction over the appellant's claim.

The Veterans Benefits Management System (VBMS) contains no documents.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, with the exception of the June 2014 appeal brief.


FINDINGS OF FACT

1. The Veteran and appellant were married in August 2009, and the Veteran died in March 2010.  They had no children together.

2. The Veteran and appellant have not met the requirements for a common law marriage under Kansas state law.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran.  38 U.S.C.A. §§ 101(3), 1304, 1310, 1311, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.54 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
The VCAA has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In the present case, there is no legal basis upon which the sought benefits may be awarded, and the appellant's claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Law and Regulations

Governing law provides that Dependency and Indemnity Compensation (DIC) benefits and non-service connected death pension benefits may be paid to the surviving spouse of a Veteran if certain requirements are met. 38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002).

For dependency and indemnity compensation benefits purposes, the Veteran must have been married to the appellant: (1) before the expiration of 15 years after the period of service in which the disease or injury that caused the Veteran's death was incurred or aggravated; (2) for one year or more at the time of death; or (3) for any period of time if a child was born of the marriage or was born to them before the marriage. 38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993). 38 C.F.R. § 3.205 provides that marriage may established by one of several types of evidence including a copy of the public record of marriage, an official report from the service department as to a marriage which occurred while the veteran was in service, or an affidavit of the clergyman or magistrate who officiated. 38 C.F.R. § 3.205(a).

Analysis

The appellant acknowledges that her ceremonial marriage to the Veteran took place in August 2009, which is short of one year prior to his death.  She contends that she should be recognized as the Veteran's surviving spouse on the basis that she lived with the Veteran in a common-law marriage in Kansas beginning March 1, 2009, more than a year prior to his death on March [redacted], 2010.  

To establish a common-law marriage in Kansas, a plaintiff must prove (1) capacity of the parties to marry; (2) a present marriage agreement between the parties; and (3) a holding out to the public as husband and wife. Fleming v. Fleming, 559 P.2d 329, 331 (Kansas 1977).  Each element must coexist to establish a common-law marriage. Id.  "Although the marriage agreement need not be in any particular form, it is essential there be a present mutual consent to the marriage between the parties." Driscoll v. Driscoll, 552 P.2d 629, 632 (Kansas 1976).  The burden to prove a common-law marriage rests upon the party asserting it. In re Adoption of X.J.A., 166 P.3d 396 (Kansas 2007).

Based on the record, the Veteran and appellant did not establish a common law marriage in Kansas, and they were not married for more than one year prior to the Veteran's death.

In this regard, the Board notes that merely living together is not sufficient to prove that the appellant and the Veteran had a common law marriage.  Although the appellant has presented evidence that she and the Veteran lived together for five months prior to their August 2009 marriage, that evidence does not establish that the appellant and Veteran contemplated or entered into an agreement to be married during the time of cohabitation.  Furthermore, the Veteran did not claim the appellant was his spouse in official correspondence to VA until August 2010.  In this regard, the Veteran was informed in April 2009 and June 2009 VA award letters, that he was being paid as a single veteran with no dependents.  It was not until August 2009, that he submitted a copy of his marriage certificate dated in August 2009.  Moreover, in a Declaration of Status of Dependents, the Veteran indicated that the date of his marriage to the appellant began in August 2009.  

The lay statements from Stadel and Kohler merely establish cohabitation and fall far short of establishing marriage to include a common law marriage.

As stated above, under Kansas law there must be mutual consent to a marriage agreement.  In the absence of evidence suggesting that both the appellant and the Veteran agreed to be married, there can be no valid common-law marriage under the laws of Kansas, and in turn the appellant cannot be said to be the surviving spouse of the Veteran for VA benefits purposes. See 38 C.F.R. §§ 3.1(j), 3.50(b).

Lastly, the fact that VA recognized that the Veteran had a dependent effective September 2009 does not preclude the VA from determining if the appellant may be recognized as a surviving spouse for VA purposes.


ORDER

Entitlement to recognition as a surviving spouse is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


